Citation Nr: 0407804	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  98-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression, as 
secondary to service-connected migraine headaches.

2.  Entitlement to service connection for photophobia and 
nausea, as secondary to service-connected migraine headaches.

3.  Entitlement to an increased rating (extra-schedular) for 
migraine headaches, currently evaluated at 50 percent.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to May 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A September 2000 Board decision found the veteran's claim for 
service connection for depression not well grounded and 
remanded the other issues for additional development by the 
RO.  The RO has returned the case for further appellate 
review.  The service connection issue is revisited de novo 
pursuant to a change in law that removed the well-grounded 
provisions from the applicable statute.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The September 2000 Board decision remanded the case for a 
medical examination to determine the status of the veteran's 
migraine headaches and associated disorders.  The Board 
directed that medical authorities determine if the veteran's 
reported photophobia and nausea pathology are part of his 
migraine headaches pathology or are separate and distinct 
conditions.  The Board also directed a social and industrial 
survey to determine the impact of the veteran's migraine 
headaches on his employability for purposes of an extra-
schedular rating, as well as to address his claim of TDIU.  
Finally, the Board directed the RO to request the veteran to 
provide the names of all providers who have provided him 
treatment and, regardless of the veteran's response, to 
obtain all of the veteran's treatment records and to 
associate them with the claim file.

Of the items directed in the remand, the only one for which 
there is a record of the RO having addressed, is the November 
2000 letter which asked the veteran to provide the names of 
his care providers, and to clarify his desire as to a 
personal hearing.  There is no record of a response by the 
veteran or evidence that the letter was returned as 
undelivered.

In a January 2001 letter, the veteran's representative 
informed the RO that the veteran was incarcerated.  In a 
January 2002 letter to the Ontario County, New York, jail, 
the RO requested confirmation of the veteran's incarceration, 
which was received that same month.  The anticipated release 
date provided was to be early in 2002.

The veteran's representative, in a February 2004 brief on 
behalf of the veteran, asserts that another remand is in 
order, as the RO has not complied with the Board's prior 
remand.  The veteran's representative also asserts that, by 
virtue of the RO's review of the veteran's claim for 
entitlement to service connection for depression under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), that issue is revived and open 
and also should be remanded.

The Board finds no evidence in the claim file that the RO 
endeavored to arrange with Ontario County Jail authorities 
either to allow the veteran to be examined at a VA treatment 
facility or to allow VA medical personnel access to the 
veteran at the Ontario County jail.  See, e.g., Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Further, the Board notes no 
treatment records on the veteran for the period later than 
2000.  All treatment records in the claim file pre-date the 
September 2000 Board decision.  

There is no evidence that the veteran is still in 
confinement.  Therefore, perhaps now the RO can effect the 
actions directed in the September 2000 remand, or develop 
evidence to the effect that accomplishing them is not 
feasible.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following:

1.  The RO shall ascertain if the 
veteran has obtained treatment from a VA 
facility since 2000 and, if so, obtain 
any records extant and associate them 
with the case file.  The appellant 
should be contacted to ascertain whether 
there was any treatment during 
incarceration or whether there has been 
any private treatment.  His assistance 
in acquiring any pertinent records 
should be requested as needed.  Further, 
he should be asked to provide names and 
addresses of all employers since 
service.  Those parties should then be 
contacted in an attempt to ascertain the 
reason that the employment was 
terminated.

2.  After the above is completed, the RO 
shall endeavor to establish contact with 
the veteran and ascertain if the veteran 
is willing or able to report for a VA 
medical examination and to inform him of 
the provisions of 38 C.F.R. § 3.655 
(2003).  The RO shall ensure that copies 
of any correspondence are provided to 
the veteran's representative.

3.  If the veteran indicates he is 
willing or able to report for a medical 
examination, the RO shall arrange for an 
examination of the veteran for the 
purpose of ascertaining the current 
severity of the veteran's migraine 
headaches.  (If he is still 
incarcerated, contact with the facility 
should be undertaken to ascertain if an 
examination might be conducted there, or 
whether appellant might be taken to a VA 
facility.)  The claims file shall be 
made available to and reviewed by the 
examiner(s) as part of the 
examination(s).  The examination report 
must be annotated in this regard. The 
examiner(s) should provide answers to 
the following questions in the 
examination report: (1) What are the 
current symptoms of the veteran's 
migraine headaches?; The examiner(s) 
should also provide an opinion as to the 
etiology of all symptoms, particularly 
nausea and photophobia.  Any 
relationship to the service-connected 
migraine headaches should be addressed; 
(2) What is the frequency of any 
prostrating attacks?; and, (3) What 
activity does any such prostrating 
attacks or symptoms such as nausea, 
photophobia, or dizziness affect?  The 
examiner should opine whether 
photophobia and nausea are symptoms 
attributable to migraines or whether 
photophobia and nausea are separate 
diseases.  If they are considered 
separate diseases, the examiner should 
state whether it is at least as likely 
as not (probability of at least 50 
percent) that photophobia and nausea are 
due to or related to the veteran's 
service-connected migraine headaches.  
Request that the examiner(s) also opine 
as to the effect of the service-
connected migraine headaches on the 
veteran's ability to obtain and retain a 
substantially gainful occupation, and 
whether the veteran has in fact been 
rendered unemployable due to his 
headaches.  If necessary, any special 
studies should be conducted.  Any 
opinion(s) expressed as to the severity 
of the veteran's migraine headaches 
should be accompanied by a complete 
rationale.  If the examiner(s) is unable 
to render the opinions requested, that, 
and the reasons therefor, should also be 
stated for the record.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




